Citation Nr: 0200239	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-11 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for status-post left knee arthroplasty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

The current appeal arose from a September 1999 rating 
decision by the Department of Veterans' Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC determined that the 30 percent evaluation, which 
was assigned following prosthetic replacement of the knee 
joint, would continue.

The veteran provided oral testimony at a video conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) in October 2001, a transcript of 
which has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  Status-post total knee arthroplasty on the left is 
productive of intermediate degrees of pain, limitation of 
motion and functional loss due to pain.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent 
disability for status-post left knee arthroplasty have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that in 
October 1966 the veteran injured his left knee when he jumped 
out of a helicopter.  Also in October 1966 his left knee was 
reinjured while he played softball.  Following these injuries 
he received intermittent treatment of the left knee for 
swelling, tenderness and pain.  In June 1967 he was diagnosed 
with a torn meniscus of the left knee.  He underwent a medial 
meniscectomy of the left knee in July 1967.

In April 1986 he was granted service connection for post 
operative medial meniscectomy of the left knee with post-
traumatic degenerative changes and assigned a 20 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

In May 1998 the M&ROC determined that his service-connected 
left knee disability was more appropriately evaluated as two 
separate conditions, that is, traumatic arthritis of the left 
knee and left knee laxity.  Each disability was assigned a 10 
percent disability evaluation.  The previous service-
connected disability of residuals of medial meniscectomy of 
the left knee with traumatic degenerative arthritic changes 
was discontinued effective January 27, 1998.  The overall or 
combined disability evaluation remained at 20 percent.

In June 1998 the veteran underwent a left total knee 
arthroplasty for the service-connected left knee disability 
characterized by degenerative traumatic arthritis.  In July 
1998 he was assigned a 100 percent evaluation for a total 
knee arthroplasty under 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  The 100 percent evaluation was assigned for a period 
of thirteen months following the prosthetic replacement of 
the knee joint.  Thereafter, effective August 1, 1999, the 
evaluation for the left knee disability was reduced to 30 
percent under Diagnostic Code 5055.  

In addition, the 10 percent evaluation for left knee laxity 
was reduced to zero percent as of the date of surgery 
because, according to the orthopedic surgeon, with the 
implantation of a prosthetic knee, the veteran would no 
longer have laxity or arthritis of the left knee.  

A VA examination was conducted in September 1999 to assess 
the condition of the veteran's knee following the 
implantation of the prosthesis.  The veteran disclosed that 
he had less pain since the knee replacement, but he still had 
discomfort with prolonged use or when he stood, and he could 
not fully flex the left knee.  His knee was tender along the 
anterior aspects and was stiff and sore after resting.  At 
times his knee appeared swollen, particularly after prolonged 
use.  Due to his knee disability, his activity level had been 
limited.  He was unable to walk for any distance or climb 
hills or stairs without discomfort.  

On examination he exhibited no acute distress.  He did not 
limp or favor the left leg when he ambulated.  He had 
tenderness along the anterior aspect of the knee.  There was 
no evidence of joint effusion.  He could fully extend the 
knee without pain.  He could only flex the knee actively or 
passively to about 95 percent.  At 95 percent there was no 
further flexion and pain would develop.  There was no 
noticeable instability of the knee.  There was tenderness 
with internal or external rotation of the lower leg.  The 
diagnosis was post traumatic arthritis of the left knee, 
status post left total knee arthroplasty.  He had limited 
flexion as well as chronic discomfort in the knee, and some 
evidence of quadriceps wasting.  The examiner commented that 
the veteran had reached the maximum medical healing post 
operatively.

Based upon findings from the VA examination, the M&ROC 
continued the 30 percent evaluation for the left knee 
disability.  The veteran filed a timely notice of 
disagreement and contended that he had very limited flexion 
and pain of the left knee.

A VA examination was conducted in October 2000.  It was noted 
that the veteran could only flex to 90 degrees, which caused 
limited mobility.  He could not stoop or squat or bend over 
without getting into an awkward position.  

He was unable to stand for any period of time without 
discomfort in the knee.  After he had sat for about thirty 
minutes, his knees were stiff and sore upon getting up.  He 
had occasional brief sharp pain in the knee when he 
ambulated.  His knee had felt loose and clicked, but it did 
not lock or give-out.  His motion was limited from zero to 
115 degrees in flexion.  He did not require a cane, crutch or 
brace.  On examination, his gait was normal.  He had scars in 
the medial aspect of the left knee from a previous surgery in 
1967.  There was no evidence of effusion or instability.  
There was no clicking with flexion of the knee.  He could 
extend the knee to zero degrees.  Flexion was from zero to 92 
degrees.  He had pain with full flexion.  The diagnoses were 
status-post left knee replacement, reduced motion from zero 
to 95 degrees on flexion with pain at full flexion and 
limitation in functional activities as described above.

At his video conference hearing before the undersigned Member 
of the Board, the veteran testified that at his initial 
follow-up examination after the left knee arthroscopy, he 
told the examiner that things were not going well.  In 
addition, he had not bent his knee to 115 degrees but only to 
95 degrees.  The pain was extreme when the examiner pushed 
the knee to 93 degrees.  The level of pain he experienced was 
severe.  Hearing Transcript (Tr.), p. 3.  The severity of the 
pain depended on whether he walked on uneven ground or back 
and forth and what he had done at a particular time.  Due to 
where he lived, he had been faced with uneven ground, walks 
or rough terrain on a regular basis.  He had weakness in his 
knee.  The knee would click, catch and give-out.  It had 
gone-out when he climbed the stairs.  He had instability in 
the knee.  Tr., p. 4.  He had worn a brace.  His knee popped 
constantly.  He could not kneel on his knees because the back 
of the knee would not bend all the way back.  Tr., pp. 4-5.  
After he had mowed the lawn for fifteen minutes, his leg was 
painful and he had to sit down and elevate it.  Tr., p. 6.  
His doctors had recommended Ibuprofen for pain and he used a 
heating pad.  He had difficulty getting dressed and when he 
stepped out of the shower.  Tr., p. 7.  He stated that his 
knee was worse after the surgery.  Tr., p. 8.  He had not 
taken medication on a daily basis.  His taking of medication 
depended on his activities on a particular day.  Tr., p. 9.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1999), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) whether the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of joints affected, "to be combined, not 
added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in."  Hicks, 
supra.

The veteran's service-connected left knee disability is 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 5055 which provides the rating criteria for 
the prosthetic replacement of a knee joint.  Under this Code 
provision, for one year following implantation, the knee 
joint warrants an evaluation of 100 percent.  Thereafter, 
where there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation is warranted.  Where there is intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability is rated by analogy to Diagnostic Codes 5256, 
5261 or 5262, with a minimum evaluation of 30 percent to be 
assigned.

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  Where there is flexion 
between 20 and 45 degrees, a 50 percent rating evaluation is 
warranted.  Where flexion is between 10 and 20 degrees, a 40 
percent rating evaluation is warranted, and where there is a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

Pursuant to Diagnostic Code 5261, the maximum 50 percent 
evaluation is warranted when extension of the leg is limited 
to 45 degrees.  A 40 percent evaluation is warranted when 
extension is limited to 30 degrees.  A 30 percent evaluation 
is warranted when extension is limited to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2001).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2001).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be carefully as points of contact 
which are diseased.  38 C.F.R. § 4.59; See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function on 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001); Esteban v. Brown, 6 Vet. App. 259 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§  3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis
Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  
In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  
The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Furthermore, by virtue of the initial rating 
decision, Statement of the Case (SOC), and the Supplemental 
SOCs (SSOCs) issued during the pendency of the appeal, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  He also was provided with the laws and regulations 
pertaining to increased evaluations.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the M&ROC has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified and authorized by him to be 
obtained.  Service medical records have been obtained.  In 
addition, the veteran was afforded VA examinations in 
September 1999 and October 2000, and he proffered testimony 
at a video conference before the undersigned Member of the 
Board in October 2001.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the M&ROC.  In fact, in an August 2001 written statement, 
he noted that he had no additional evidence.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001);  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the appellant as mandated by the 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  In this case, the Board finds that 
the veteran is not prejudiced by its consideration of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Increased Evaluation

To summarize, the veteran maintains that the 30 percent 
rating evaluation does not accurately reflect the degree of 
disability that he experiences because of his left knee 
disability.

He maintains that he has chronic left knee pain, occasional 
instability and weakness, which limit his activities.  In 
this regard, the lay statements that he presented are 
considered to be competent evidence when describing symptoms 
of his left knee disability and specific instances where his 
functionality has be limited.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  See Espiritu, supra, at 492; see also 66 Fed. Reg. 
45,620, 45, 630 (Aug. 29, 200) (to be codified at 38 C.F.R. 
§ 3.159(a)(2)).

The Board notes that the veteran's complaints, to include 
chronic left knee pain, have been objectively indicated in 
his September 1999 and October 2000 VA examinations.  Such 
symptoms, the complaints of which the Board finds credible, 
must be considered in the assignment of the appropriate 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca, 8 
Vet. App. at 202, 206-7.

In the instant case, the veteran underwent surgeries of his 
left knee, including a total left knee replacement in 1998.  
The VA examination in September 1999 showed that there was 
limited flexion as well as chronic discomfort in the knee.  
There was also evidence of quadriceps wasting.  However, 
there was no evidence of a joint effusion and he could fully 
extend the knee without pain.  VA examination in October 2000 
showed that there was no evidence of effusion or instability.  
In addition, there was no evidence of significant instability 
noted on evaluation, even though the veteran testified that 
his knee would sometimes go off to one side and he had worn a 
brace to stabilize it.  There was no clicking with flexion 
and he could extend the knee to zero degree.  

There was, however, limitation of flexion.  He could flex 
from 0 to 92 degrees and full flexion was painful.  He had 
limitation in functional activities in that he had limited 
mobility, he could not stoop, squat or bend normally.  He was 
unable to sit or stand without discomfort.

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5055.  In this regard, the current evidence 
of record has not showed severe disablement of the left knee 
for the next higher evaluation of 60 percent.  Accordingly, 
entitlement to an increased evaluation pursuant to Diagnostic 
Code 5055 is not warranted.

Additionally, the Board observes that the veteran is 
currently assigned an evaluation of 30 percent which is the 
maximum evaluation allowed for lateral instability 
(Diagnostic Code 5257) and limitation of flexion (Diagnostic 
Code 5260), therefore a higher evaluation is not for 
application under these diagnostic codes.  Also, the veteran 
has been said to have full extension in the left knee.  
Therefore, limitation of extension of the left knee is not to 
a degree so as to warrant the next higher evaluation of 40 
percent under Diagnostic Code 5261.  Moreover, the evidence 
of record is not clinically characteristic of ankylosis of 
the left knee in flexion between 10 and 20 degrees 
(Diagnostic Code 5256), or nonunion of the tibia and fibula, 
with loose motion, requiring a brace (Diagnostic Code 5262).  

Therefore, the Board finds that the disability evaluation for 
the veteran's left knee disability is most appropriately 
evaluated as 30 percent disabling under Diagnostic Code 5055.

The Board recognizes that the Court, in DeLuca, supra, held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See also 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, it has been held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

As the veteran is not in receipt of the maximum schedular 
evaluation under applicable Diagnostic Codes, the factors of 
DeLuca are for application.

The Board notes that since the veteran has had a total left 
knee replacement; arthritis is not a factor in the evaluation 
of his left knee disability.  38 C.F.R. § 4.59.  However, the 
medical evidence of record demonstrates functional loss as to 
warrant an increased evaluation based on 38 C.F.R. §§ 4.40 
and 4.45.  The evidence has demonstrated that the veteran had 
limited mobility; he could not stoop, squat or bend normally.  
He could not sit or stand for any period of time without 
discomfort.  Although there was no effusion or instability 
shown on examination and he was able to fully extend the 
knee, the examiner noted that there was pain at full flexion 
and that he experienced limitation in functional activities.  
Therefore, the Board finds that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 provide a basis for a higher evaluation to 
40 percent for the veteran's left knee disability.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
otherwise causative of limitation of function.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805; Esteban v. Brown, 6 
Vet. App. 259 (1994).  

In the veteran's case at hand, the evidence does not show 
that his residual scars from previous surgery are in anyway 
disabling.  As such, a separate compensable disability 
evaluation for the veteran's residual scarring is not 
warranted.

Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

In the veteran's case at hand, the M&ROC has provided  the 
criteria for assignment of an extraschedular evaluation in 
light of the veteran's claim for an increased evaluation for 
his left knee disability.  However, the RO did not assign an 
increased evaluation of this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The service-connected disability of the left knee has not 
been reported to markedly interfere with employment, nor has 
it required frequent inpatient care.  In fact, the veteran 
testified that he retired in 1995.  

The current 40 percent evaluation adequately compensates the 
veteran for the current nature and extent of severity of his 
left knee disability.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director of the VA Compensation and Pension 
Service for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the Court in Schafrath, supra.  
In this case, the Board finds no other provision upon which 
to assign an increased evaluation.


ORDER

Entitlement to an increased evaluation of 40 percent for 
status-post left knee arthroplasty is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

